Title: To Benjamin Franklin from Edmund Clegg, 16 June 1782
From: Clegg, Edmund
To: Franklin, Benjamin


Hond: SirLondon June 16: 1782
I wrote you on the 12th Ulto, to own the receipt of the Papers you sent to my care for the use of the Company of adventurers, from the Neighbourhood of Manchester. I have been down to see them—and find they are gone too far in the affair to Stop— One of the Company is now in Ireland to provide a Vessel to carry them over: But they have disposed of the Goods bought in for the American Markets in Consequence of your Letter— They beg me to present their most humble thanks for your very much esteemed kindness—which I now do together with my own— I am in great straits what to do in this matter—for if I go not with them—I know they will not do so well as if I did—and at same time I have always wished to defer the Voyage untill a Peace.
Your advice is also of the utmost weight with me and therefore—I presume to lay my thoughts freely before You—and shall take it as a mark of great favour at Your hands to have Your reply.
I have always since I had this project in View—looked upon America to possess a fund of produce for what I will call natural Manufactories— Of which I esteem the silk & Cotton—as belonging to the Weaving Branch, to stand in the first Rank— The Silk Business—I am led to think will take the lead of all others—if properly Managed and Your acct: of the silks You have sold in London is a full confirmation of my Opinion— But to do things to good Purpose—I am certain more Mony will be wanted than my friends Possess— Therefore though I am not a Person of any Property, chiefly Occasioned thro’ this Wicked American War— Yet having had much experience I know myself Capable of Conducting with success either the Linnen, Cotton or Silk Manufactories—or their dependant Mixtures—without any Material error— I would farther Notice that two kinds of Italian Organzines would be wanted in America for some Years to come—they are denominated Piedmonts & Bergams— I Suspect the French use them in most of their Manufactories for Warps— Nor could American Manufactories do without them—tho’ I am almost certain such silks as you mention will answer well for all kind of Weft or shute silks & also for many kinds of Warps.
If I could have my Choise—I would wish to take a proper assortment of Prepared Materials such as Warps and Wefts ready Prepared—and also Reeds to Work them in. I have a Brother who resided in New York & Philadelphia some time—about the Years 1772 & 73—from whom I learn that the Reeds then used in that Country where too Coarse for the silk Business in the Proportion of 12 to 20— But by taking some ready made the Artists there would be able by a Sample to provide for future wants.
My great objects in going over there prepared are: To loose no time:— To prove what may be done:— To put forward a Spirit of self provision on that side of the Water:— To depend as little as may be upon foreign Markets—that the great object of a Balance in Commerce may be soon acquired to be in favour of the Country—with every other appendage—and the opening Perhaps of more than can now be conjectured— Indeed I am such a lover of America, that I should rejoice to see her want Nothing from foreign Nations—and to spare much for them.
All these things and many more, I wished to have laid before the Hon: Mr Laurens but wrote You before his Answer I have not been favourd with a Line from him, tho’ I had his promise to send— I suppose he knows you have wrote to me which may have prevented him.
You will from what I have said, plainly see that My aim is to promote Public & private good at the same time—and if I had not these principles I should not look upon myself to be worthy of becoming an American Citizen—under Your Patronage—But I submit it to you wether—it will not be best to accomplish the end—That some Person or Persons of that Country—who are Men of Property able to carry the Undertaking through: to Join me in the Matter as Partners in the Concern— I own I should prefer this on Many Accts:—and I could like to keep myself in reserve untill I may be favour’d with Your reply—which I most respectfully crave as soon as may be, for my Government— In the Mean time I am—with the most profound respect Hond: sir Your most obedt & most Humble Sert
Edmund Clegg

P.S. please excuse inaccuracies as I am pinched for time

 
Addressed: Monsuir à / Monsuir Flanklin / Passi
